Citation Nr: 1103277	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to November 
1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  In April 2004, the Board 
remanded these issues for further development and determined that 
the Veteran's claims for an increased rating for his service-
connected cold injury residuals included a claim for entitlement 
to a TDIU.  The Board also remanded that issue for further 
development.  

As the requested development has been completed with regard to 
the Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, no further action to ensure compliance with 
the remand directives is required on those issues.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The matter was returned to the 
Board in December 2010. 

In April 2004, the Board also remanded the issues of entitlement 
to service connection for a low back injury and cervical injury.  
In a November 2010 rating decision, the Appeals Management Center 
(AMC) granted service connection for these issues.  As this 
represents a complete grant of the benefits sought on appeal, 
these issues are no longer before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a current disability of hearing 
loss. 

2.  The Veteran does not have a current disability of tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated October 2006 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  In light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
available in-service clinical records from Fort Campbell, 
Kentucky, and his VA treatment records.  As discussed below, his 
service treatment records were destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri, in July 
1973.

In a January 2007 statement, the Veteran asserted that he would 
"do his best to furnish additional medical evidence" to support 
his hearing loss and tinnitus claims and intended to seek 
treatment with a private audiologist.  In a December 2009 
statement, he subsequently asserted that his treatment records 
from a private audiologist supported his claim.  However, no such 
records have been submitted.  

Under 38 C.F.R. § 3.159(c)(1)(i)-(ii), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
federal department or agency provided that the Veteran provides 
enough information to identify and locate the existing records 
and, if necessary, authorizes the release of those records.  In 
October 2006, the RO sent the Veteran a letter informing him that 
any private physician records showing treatment since service 
would assist VA in making a decision on his claim.  A VA Form 21-
4142, Authorization and Consent to Release Information, was 
attached.  This form was never returned.  

The Veteran specifically indicated that the records referred to 
were not in the custody of a federal department or agency and did 
not provide any information to VA regarding the person, company, 
agency, or other custodian holding the records or the approximate 
time frame covered by the records such that VA did not receive 
sufficiently specific information to enable VA to request the 
records.  See 38 C.F.R. § 3.159(c)(1)(i).  Nor did the Veteran 
ask VA to obtain the records.  As the Veteran did not ask VA to 
obtain the records nor provide sufficient information to allow VA 
to obtain the records, VA has no duty to seek to obtain these 
records before proceeding with the adjudication of the Veteran's 
claim.  Id.  The Veteran has not identified any additional 
relevant records that VA failed to obtain.  

A VA examination was conducted in August 2010 in which the 
examiner reviewed the claims file, considered the Veteran's 
history, and conducted an audiological examination.  As this exam 
was accurate, descriptive, and based on the complete medical 
record, including the Veteran's lay assertions, VA has fulfilled 
any duty to provide a thorough and contemporaneous medical 
examination.  Additionally, by scheduling the Veteran for this 
examination and obtaining the examination report, the Board is 
satisfied that the RO has complied with the Board's April 2010 
remand directives with regard to the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  See Stegall, 
11 Vet. App. at 170-71.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection

The Veteran contends that he suffers from hearing loss and 
tinnitus as a result of his active military service.  Initially, 
he asserted that he suffers from bilateral hearing loss and 
tinnitus as a result of a parachute jump in January 1958 during 
sub-zero temperatures.  See September 2006 Claim; January 2007 
Statement.  The Veteran later clarified that his hearing loss and 
tinnitus occurred as a result of exposure to high-frequency 
engine noise from the C-119 military transport aircraft, 
turboprop C-130 and C-123 military transport aircraft, and 
helicopters, pronounced by the rush of jumping.  See March 2008 
Notice of Disagreement.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, service connection may be presumed for certain 
chronic diseases, including organic diseases of the nervous 
system such as hearing loss and tinnitus, which are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  In 
determining whether service connection is warranted for a 
disability, VA must assess the credibility and probative value of 
the evidence in order to determine whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, the Board may not base its decision on its own 
unsubstantiated medical conclusions; a medical conclusion may 
only be reached on the basis of independent medical evidence in 
the record.  Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see 
also Cathell v. Brown, 8 Vet. App. 539, 543 (1996).  

The Veteran's complete service personnel records and service 
treatment records were not available for review at this time, as 
his service records appear to have been destroyed in the fire at 
the National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's 
treatment records have been destroyed."  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, 19 Vet. App. at 217-18 (Court declined to apply an 
"adverse presumption " against VA where records had been lost 
or destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  

As summarized above, much of the evidence in this case in support 
of the Veteran's claim consists of his own statements testifying 
to the occurence of his injury, his symptomatology, and his 
diagnoses.  A lay witness is competent to testify as to the 
occurrence of an in-service injury or incident where such issue 
is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

In August 2010, the Veteran was provided with a VA examination.  
He reported difficulty hearing and understanding conversations 
and seldom tinnitus that occurs less than once a week lasting 
seconds in duration.  He also reported a history of military 
noise exposure from jet engines and weapons firing without 
hearing protection and denied any recreational exposure.  He 
denied any history of ear disease, ear trauma, or family history 
of hearing loss.  

Upon examination, the audiologist found clear canals, intact 
auricles, intact tympanic membranes with all landmarks visualized 
and no evidence of effusion, bilaterally.  Puretone thresholds 
from audiological testing were as follows, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
25
RIGHT
20
15
25
20
25

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The examiner found that the Veteran had 
some hearing loss, but that his hearing was nevertheless 
clinically normal.  These puretone and speech recognition test 
results show that the Veteran does not have bilateral hearing 
loss in accordance with VA standards at this time.  38 C.F.R. § 
3.385.  Furthermore, the audiologist explained that the tinnitus 
that the Veteran described does not fit the criteria for 
tinnitus, as tinnitus should last for five minutes and occur at 
least two times per week, and provided several citations to the 
relevant medical literature.

As such, the medical evidence of record is negative for a present 
disability as neither bilateral hearing loss nor tinnitus have 
been shown at any time during the pendency of the claim.  See 
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998).  

The Board has carefully reviewed and considered the Veteran's 
contentions and understands fully the Veteran's belief that he 
suffers from bilateral hearing loss and tinnitus as a result of 
parachute jumping in service, to include noise exposure.  
Furthermore, the Veteran is competent, even as a layman, to 
testify to his symptoms of difficulty hearing over the years 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr, 21 Vet. App. at 310;  see also 38 C.F.R. 
§ 3.159(a)(2).  However, he has not indicated any 
medical expertise that would additionally support his ability to 
render an underlying diagnosis in accordance with the threshold 
requirements of § 3.385, which is determined specifically on the 
basis of the results of objective audiological testing using the 
means defined in this VA regulation.  

While the Veteran is competent to testify to symptoms of 
tinnitus, Charles, 16 Vet. App. at 374 (2002), and the Board 
finds no reason to reject his testimony as other than credible, 
the Board nevertheless finds that his competent and credible 
testimony of his symptomatology is outweighed by the opinion and 
alaysis of the VA examiner, who determined that the Veteran did 
not suffer from tinnitus because his symptoms were 
distinguishable from those described in the relevant medical 
literature.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) 
(holding that the reasoned analysis in a medical opinion is where 
most of the probative value of a medical opinion comes from).  
Further, the Board cannot rely on its own unsubstantiated medical 
opinion, but instead must make legal determinations on the basis 
of competent medical evidence and opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991). 

As such, the competent lay and medical evidence, considered in 
its totality, fails to demonstrate a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert, 1 Vet. App. at 53-54; 38 C.F.R. § 3.102.  
For these reasons, the elements for service connection for 
bilateral hearing loss and service connection for tinnitus have 
not been met, and this claim must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to service connection for tinnitus is denied. 




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In the April 2010 decision, the Board determined that the record 
raised the issue of entitlement to a TDIU as part of the 
Veteran's claim for an increased rating for cold injury residuals 
and remanded this part of the Veteran's claim for further 
development.  This development was completed, but, unfortunately, 
the Veteran has not been provided with notice of the evidence 
necessary to substantiate a claim for a TDIU.

Therefore, on remand, the AOJ should send the VCAA notice letter 
for his TDIU claim.  This letter should notify the Veteran and 
his representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In July 2010, the Veteran was asked to provide a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability.  The Veteran did not respond.  As the case must 
be remanded for the foregoing reason, the Veteran should again be 
asked to provide this form.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate a claim for TDIU.  This notice 
must indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  Ask the Veteran to submit a completed VA 
Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability.

3.  After conducting any necessary 
development, readjudicate the claim of 
entitlement to TDIU.  If the benefit sought on 
appeal is not granted, issue the Veteran and 
his representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


